WEBB, J.
. The defendant appealed from a judgment rendered against it and on rule filed in the trial court to test the sufficiency of the appeal bond, judgment was rendered declaring the bond insufficient and dissolving the appeal, in which ruling the defendant apparently acquiesced, and on motion duly made here to dismiss the appeal for want of bond, the defendant does not make any appearance.
The trial court was vested with jurisdiction to test the sufficiency of the appeal bond (Art. 575, C. P.; Goodrich vs. Bodley, 35 La. Ann. 525; Vredenburg vs. Behan, 32 La. Ann. 477) and the appellant having failed to question the correctness of the ruling, there is no bond, and the appeal must be dismissed. (Huppenbauer vs. Durlin, 23 La. Ann. 739; Baker vs. Shultz, 35 La. Ann. 524).
The motion to dismiss the appeal is therefore sustained.